              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:20-cv-00147-MR


HANNAH RUTH LEVY,                )
                                 )
                   Plaintiff,    )
                                 )
            vs.                  )               ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER comes before the Court sua sponte.

      On September 15, 2020, the Plaintiff filed her Complaint and a Motion

to proceed without having to prepay the costs associated with prosecuting

the matter. [Docs. 1, 2]. On September 21, 2020, the Court denied the

Plaintiff’s Motion to proceed in forma pauperis and gave the Plaintiff thirty

(30) days to pay the required filing fee for this action. [Doc. 3]. In the Order,

the Court warned the Plaintiff that failure to pay the required filing fee within

thirty (30) days of the entry of the Order denying the application would result

in the dismissal of this action. [Id.].




         Case 5:20-cv-00147-MR Document 4 Filed 11/04/20 Page 1 of 2
      More than thirty (30) days have now passed since the entry of the

Court’s Order denying the Plaintiff’s Application, and the Plaintiff has failed

to pay the filing fee as required. [See Doc. 4].

      Accordingly, IT IS, THEREFORE, ORDERED that this case is hereby

DISMISSED WITHOUT PREJUDICE.

      The Clerk of Court is directed to close this case.

      IT IS SO ORDERED.
                              Signed: November 3, 2020




                                         2



        Case 5:20-cv-00147-MR Document 4 Filed 11/04/20 Page 2 of 2
